              Entered on Docket January 15, 2020                Below is the Order of the Court.




1                                                               _____________________
                                                                Brian D. Lynch
2                                                               U.S. Bankruptcy Judge
                                                                (Dated as of Entered on Docket date above)
3

4

5

6     ____________________________________________________________________________

7

8

9

10
                            UNITED STATES BANKRUPTCY COURT
11                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
12
                                                        )   Case No.    18-40262-BDL
13   In re:                                             )
          Yuriy Pustovit                                )   ORDER APPROVING ATTORNEY
14        Sarah Eva Marie Pustovit                      )   COMPENSATION
     Debtor(s)                                          )
15                                                      )
                                                        )
16
               THIS MATTER came on before the Court on counsel’s Application for Compensation in
17
     a Chapter 13 case filed by Tom McAvity (“Applicant”). Based on the Application
18
               IT IS HEREBY ORDERED:
19

20             1. Applicant is awarded $1,353.25 as an administrative expense under 11 U.S.C. §

21                 503(b);

22             2. The compensation shall be paid according to the confirmed plan, or if a plan is never
23                 confirmed, prior to dismissal or conversion (subject to the applicable Trustee’s fee);

24
     //
25




     ORDER
     //
1

2            3. Unless the Court orders otherwise, if this case is dismissed or converted after plan
                confirmation, the Chapter 13 trustee shall send undisbursed plan payments on hand to
3
                debtor(s) in care of the Applicant, if the Applicant is the debtor(s) attorney at the time
4
                of dismissal or conversion.
5
                                           ///END OF ORDER///
6

7
     Presented by:
8    /s/Tom McAvity_________
     Thomas McAvity WSB#35197
9    NW Debt Relief Law Firm
     1312 Main Street
10   Vancouver, WA 98660
     503-232-5303
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER
